     Case 1:19-cr-00521-PKC Document 39-1 Filed 02/09/20 Page 1 of 1   28

 1          CLIP 12

 2          SA SPIVACK:     Okay.   You never attempted to have sex-

 3    to meet up with either this 14 or 17 year old?

 4          PETER BRIGHT:     I have texts to the 17 year old that I

 5    would be happy to meet up to help her with her

 6    [INDISCERNIBLE].

 7          SA SPIVACK:     Was there ever a sexual connotation

 8    there?    Was there ever a underlying fleeting thought in

 9    your mind that it might turn sexual?

10          PETER BRIGHT:     There was flirtatiousness, um...

11          SA SPIVACK:     Was it possible that that meeting would

12    turn to sex?

13          PETER BRIGHT:     It's possible.

14          SA SPIVACK:     Did it? Did you ever meet her?

15          PETER BRIGHT:     No, we never met.

16          SA SPIVACK:     Alright.

17

18          (End of recording.)

19

20

21

22

23

24

25
